 

Exhibit 10.1

 



 



 

AMERICAN PUBLIC EDUCATION, INC.

 

2017 OMNIBUS INCENTIVE PLAN

 



 



 

 

 

 

Table of Contents

 



        Page           1. PURPOSE 1       2. DEFINITIONS 1       3.
ADMINISTRATION OF THE PLAN 8   3.1 Committee   8     3.1.1 Powers and
Authorities 8     3.1.2 Composition of the Committee 8     3.1.3 Other
Committees 8     3.1.4 Delegation by the Committee. 9   3.2 Board 9   3.3 Terms
of Awards 9     3.3.1 Committee Authority 9     3.3.2 Forfeiture; Recoupment 10
  3.4 No Repricing Without Stockholder Approval 10   3.5 Deferral Arrangement 11
  3.6 No Liability 11   3.7 Registration; Share Certificates 11         4. STOCK
SUBJECT TO THE PLAN 11   4.1 Number of Shares of Stock Available for Awards 11  
4.2 Adjustments in Authorized Shares of Stock 12   4.3 Share Usage 12         5.
TERM; AMENDMENT AND TERMINATION 13   5.1 Term 13   5.2 Amendment, Suspension,
and Termination 13         6. AWARD ELIGIBILITY AND LIMITATIONS 13   6.1
Eligible Grantees 13   6.2 Limitation on Shares of Stock Subject to Awards and
Cash Awards 13   6.3 Stand-Alone, Additional, Tandem, and Substitute Awards 14  
      7. AWARD AGREEMENT 14       8. TERMS AND CONDITIONS OF OPTIONS 15   8.1
Option Price 15   8.2 Vesting and Exercisability 15   8.3 Term 15   8.4
Termination of Service 15   8.5 Limitations on Exercise of Option 16   8.6
Method of Exercise 16   8.7 Rights of Holders of Options 16   8.8 Delivery of
Stock 16

 

i 

 

 



  8.9 Transferability of Options 16   8.10 Family Transfers 16   8.11
Limitations on Incentive Stock Options. 17   8.12 Notice of Disqualifying
Disposition. 17         9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 17
  9.1 Right to Payment and SAR Price 17   9.2 Other Terms 18   9.3 Term 18   9.4
Rights of Holders of SARs. 18   9.5 Transferability of SARs 18   9.6 Family
Transfers 18         10. TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED
STOCK UNITS, AND DEFERRED STOCK UNITS 19   10.1 Grant of Restricted Stock,
Restricted Stock Units, and Deferred Stock Units 19   10.2 Restrictions 19  
10.3 Registration; Restricted Stock Certificates 19   10.4 Rights of Holders of
Restricted Stock 20   10.5 Rights of Holders of Restricted Stock Units and
Deferred Stock Units 20     10.5.1 Voting and Dividend Rights 20     10.5.2
Creditor’s Rights 20   10.6 Termination of Service 20   10.7 Purchase of
Restricted Stock 21   10.8 Delivery of Shares of Stock 21         11. TERMS AND
CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS 21   11.1
Unrestricted Stock Awards 21   11.2 Other Equity-Based Awards 21         12.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS 22   12.1 Dividend Equivalent
Rights 22   12.2 Termination of Service 22         13. TERMS AND CONDITIONS OF
PERFORMANCE-BASED AWARDS 22   13.1 Grant of Performance-Based Awards 22   13.2
Value of Performance-Based Awards 22   13.3 Earning of Performance-Based Awards
23   13.4 Form and Timing of Payment of Performance-Based Awards 23   13.5
Performance Conditions 23   13.6 Performance-Based Awards Granted to Designated
Covered Employees 23     13.6.1 Performance Goals Generally 23     13.6.2 Timing
For Establishing Performance Goals 24     13.6.3 Payment of Awards; Other Terms
24     13.6.4 Performance Measures 24     13.6.5 Evaluation of Performance 26  
  13.6.6 Adjustment of Performance-Based Compensation 26     13.6.7 Committee
Discretion 27     13.6.8 Status of Awards Under Code Section 162(m)  



 

ii 

 

 

14. FORMS OF PAYMENT 27   14.1 General Rule 27   14.2 Surrender of Shares of
Stock 27   14.3 Cashless Exercise 27   14.4 Other Forms of Payment 28        
15. REQUIREMENTS OF LAW 28   15.1 General 28   15.2 Rule 16b-3 28         16.
EFFECT OF CHANGES IN CAPITALIZATION 29   16.1 Changes in Stock 29   16.2
Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Corporate Transaction 29   16.3 Corporate Transaction in which
Awards are not Assumed 30   16.4 Corporate Transaction in which Awards are
Assumed 31   16.5 Adjustments. 31   16.6 No Limitations on Company 32        
17. PARACHUTE LIMITATIONS 32           18. GENERAL PROVISIONS 33   18.1
Disclaimer of Rights 33   18.2 Nonexclusivity of the Plan 33   18.3 Withholding
Taxes 33   18.4 Captions 34   18.5 Construction 34   18.6 Other Provisions 34  
18.7 Number and Gender 34   18.8 Severability 34   18.9 Governing Law 34   18.10
Section 409A of the Code 35

 

iii 

 

 

AMERICAN PUBLIC EDUCATION, INC.

2017 OMNIBUS INCENTIVE PLAN

 

1.PURPOSE

 

The Plan is intended to (a) provide eligible individuals with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability and that will benefit its stockholders and other important
stakeholders, including its employees and customers, and (b) provide a means of
recruiting, rewarding, and retaining key personnel. To this end, the Plan
provides for the grant of Awards of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Unrestricted
Stock, Dividend Equivalent Rights, Performance Shares and other
Performance-Based Awards, Other Equity-Based Awards, and cash bonus awards. Any
of these Awards may, but need not, be made as performance incentives to reward
the holders of such Awards for the achievement of performance goals in
accordance with the terms of the Plan. Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options, as provided herein.

 

2.DEFINITIONS

 

For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

 

2.1           “Affiliate” shall mean any Person that controls, is controlled by,
or is under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary. For purposes of
grants of Options or Stock Appreciation Rights, an entity may not be considered
an Affiliate unless the Company holds a Controlling Interest in such entity.

 

2.2           “Applicable Laws” shall mean the legal requirements relating to
the Plan and the Awards under (a) applicable provisions of the Code, the
Securities Act, the Exchange Act, any rules or regulations thereunder, and any
other laws, rules, regulations, and government orders of any jurisdiction
applicable to the Company or its Affiliates, (b) applicable provisions of the
corporate, securities, tax, and other laws, rules, regulations, and government
orders of any jurisdiction applicable to Awards granted to residents thereof,
and (c) the rules of any Stock Exchange or Securities Market on which the Stock
is listed or publicly traded.

 

2.3           “Award” shall mean a grant under the Plan of an Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Deferred Stock
Unit, Unrestricted Stock, a Dividend Equivalent Right, a Performance Share or
other Performance-Based Award, an Other Equity-Based Award, or cash.

 

2.4           “Award Agreement” shall mean the written agreement, in such
written, electronic, or other form as determined by the Committee, between the
Company and a Grantee that evidences and sets forth the terms and conditions of
an Award.

 

2.5           “Benefit Arrangement” shall mean any formal or informal plan or
other arrangement for the direct or indirect provision of compensation to a
Grantee (including groups or classes of Grantees or beneficiaries of which the
Grantee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Grantee.

 

 

 

 

2.6           “Board” shall mean the Board of Directors of the Company.

 

2.7           “Cause” shall have the meaning set forth in an applicable
agreement between a Grantee and the Company or an Affiliate, and in the absence
of any such agreement, shall mean, with respect to any Grantee and as determined
by the Committee, (a) gross negligence or willful misconduct in connection with
the performance of duties; (b) conviction of, or pleading guilty or nolo
contendere to, a criminal offense (other than minor traffic offenses); or
(c) material breach of any term of any employment, consulting or other services,
confidentiality, intellectual property, or non-competition agreements, if any,
between such Grantee and the Company or an Affiliate. Any determination by the
Committee regarding whether an event constituting Cause shall have occurred
shall be final, binding, and conclusive.

 

2.8           “Capital Stock” shall mean, with respect to any Person, any and
all shares, interests, participations, or other equivalents (however designated,
whether voting or non-voting) in equity of such Person, whether outstanding on
the Effective Date or issued thereafter, including, without limitation, all
shares of Stock.

 

2.9           “Code” shall mean the Internal Revenue Code of 1986, as amended,
as now in effect or as hereafter amended, and any successor thereto. References
in the Plan to any Code Section shall be deemed to include, as applicable,
regulations and guidance promulgated under such Code Section.

 

2.10         “Committee” shall mean a committee of, and designated from time to
time by resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board).

 

2.11         “Company” shall mean American Public Education, Inc., a Delaware
corporation, and any successor thereto.

 

2.12         “Controlling Interest” shall have the meaning set forth in Treasury
Regulation Section 1.414(c)-2(b)(2)(i); provided that (a) except as specified in
clause (b) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i), and (b) where a
grant of Options or Stock Appreciation Rights is based upon a legitimate
business criterion, an interest of “at least 20 percent” shall be used instead
of an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).

 

2.13         “Corporate Transaction” shall mean, subject to Section 18.10, the
occurrence of any of the following:

 

(a)          the dissolution or liquidation of the Company or a merger,
consolidation, or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity;

 

(b)          a sale of substantially all of the assets of the Company to another
Person; or

 

(c)          any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any Person owning 50% or more of the combined voting power of all classes of
Capital Stock of the Company.

 

 2 

 

 

The Board shall have full and final authority, in its sole discretion, to
determine conclusively whether a Corporate Transaction has occurred pursuant to
the above definition, the date of the occurrence of such Corporate Transaction,
and any incidental matters relating thereto.

 

2.14         “Covered Employee” shall mean a Grantee who is, or could become, a
“covered employee” within the meaning of Code Section 162(m)(3).

 

2.15         “Deferred Stock Unit” shall mean a Restricted Stock Unit, the terms
of which provide for delivery of the underlying shares of Stock, cash, or a
combination thereof subsequent to the date of vesting, at a time or times
consistent with the requirements of Code Section 409A.

 

2.16         “Disability” shall mean the inability of a Grantee to perform each
of the essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than twelve (12) months; provided that, with respect to rules regarding the
expiration of an Incentive Stock Option following termination of a Grantee’s
Service, Disability shall mean the inability of such Grantee to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

 

2.17         “Disqualified Individual” shall have the meaning set forth in Code
Section 280G(c).

 

2.18         “Dividend Equivalent Right” shall mean a right, granted to a
Grantee pursuant to Article 12, entitling the Grantee thereof to receive, or to
receive credits for the future payment of, cash, Stock, other Awards, or other
property equal in value to dividend payments or distributions, or other periodic
payments, declared or paid with respect to a number of shares of Stock specified
in such Dividend Equivalent Right (or other Award to which such Dividend
Equivalent Right relates) as if such shares of Stock had been issued to and held
by the Grantee of such Dividend Equivalent Right as of the record date.

 

2.19         “Effective Date” shall mean May 12, 2017, subject to approval of
the Plan by the Company’s stockholders on such date, the Plan having been
approved by the Board on March 31, 2017.

 

2.20         “Employee” shall mean, as of any date of determination, an employee
(including an officer) of the Company or an Affiliate.

 

2.21         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, as now in effect or as hereafter amended, and any successor thereto.

 

2.22         “Fair Market Value” shall mean the fair market value of a share of
Stock for purposes of the Plan, which shall be, as of any date of determination:

 

(a)          If on such date the shares of Stock are listed on a Stock Exchange,
or are publicly traded on another Securities Market, the Fair Market Value of a
share of Stock shall be the closing price of the Stock as reported on such Stock
Exchange or such Securities Market (provided that, if there is more than one
such Stock Exchange or Securities Market, the Committee shall designate the
appropriate Stock Exchange or Securities Market for purposes of the Fair Market
Value determination). If there is no such reported closing price on such date,
the Fair Market Value of a share of Stock shall be the closing price of the
Stock on the next preceding day on which any sale of Stock shall have been
reported on such Stock Exchange or such Securities Market.

 

 3 

 

 

(b)          If on such date the shares of Stock are not listed on a Stock
Exchange or publicly traded on a Securities Market, the Fair Market Value of a
share of Stock shall be the value of the Stock as determined by the Committee by
the reasonable application of a reasonable valuation method, in a manner
consistent with Code Section 409A.

 

Notwithstanding this Section 2.22 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights, as
described in Section 14.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such shares on such date (or if sales of such shares are
effectuated at more than one sale price, the weighted average sale price of such
shares on such date) as the Fair Market Value of such shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.

 

2.23         “Family Member” shall mean, with respect to any Grantee as of any
date of determination, (a) a Person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of such
Grantee, (b) any Person sharing such Grantee’s household (other than a tenant or
employee), (c) a trust in which any one or more of the Persons specified in
clauses (a) and (b) above (and such Grantee) own more than fifty percent
(50%) of the beneficial interest, (d) a foundation in which any one or more of
the Persons specified in clauses (a) and (b) above (and such Grantee) control
the management of assets, and (e) any other entity in which one or more of the
Persons specified in clauses (a) and (b) above (and such Grantee) own more than
fifty percent (50%) of the voting interests.

 

2.24         “Grant Date” shall mean, as determined by the Committee, the latest
to occur of (a) the date as of which the Committee approves the Award, (b) the
date on which the recipient of an Award first becomes eligible to receive an
Award under Article 6 hereof (e.g., in the case of a new hire, the first date on
which such new hire performs any Service), or (c) such subsequent date specified
by the Committee in the corporate action approving the Award.

 

2.25         “Grantee” shall mean a Person who receives or holds an Award under
the Plan.

 

2.26         “Incentive Stock Option” shall mean an “incentive stock option”
within the meaning of Code Section 422.

 

2.27         “Nonqualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.

 

 4 

 

 

2.28         “Non-Employee Director” shall have the meaning set forth in Rule
16b-3 under the Exchange Act; provided, however, for purposes of Section 6.2(d),
Non-Employee Director shall mean a director of the Company who is not an
employee of the Company or an Affiliate.

 

2.29         “Officer” shall have the meaning set forth in Rule 16a-1(f) under
the Exchange Act.

 

2.30“Option” shall mean an option to purchase one or more shares of Stock at a
specified Option Price awarded to a Grantee pursuant to Article 8.

 

2.31         “Option Price” shall mean the per share exercise price for shares
of Stock subject to an Option.

 

2.32         “Other Agreement” shall mean any agreement, contract, or
understanding heretofore or hereafter entered into by a Grantee with the Company
or an Affiliate, except an agreement, contract, or understanding that expressly
addresses Code Section 280G and/or Code Section 4999.

 

2.33         “Other Equity-Based Award” shall mean an Award representing a right
or other interest that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to Stock, other than an
Option, a Stock Appreciation Right, Restricted Stock, a Restricted Stock Unit, a
Deferred Stock Unit, Unrestricted Stock, a Dividend Equivalent Right, or a
Performance Share or other Performance-Based Award.

 

2.34         “Outside Director” shall have the meaning set forth in Code Section
162(m)(4)(C)(i).

 

2.35         “Parachute Payment” shall mean a “parachute payment” within the
meaning of Code Section 280G(b)(2).

 

2.36         “Performance-Based Award” shall mean an Award of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Deferred Stock
Units, Performance Shares, Other Equity-Based Awards, or cash made subject to
the achievement of performance goals (as provided in Article 13) over a
Performance Period specified by the Committee.

 

2.37         “Performance-Based Compensation” shall mean compensation under an
Award that is intended to satisfy the requirements of Code Section 162(m) for
Qualified Performance-Based Compensation paid to Covered Employees.
Notwithstanding the foregoing, nothing in the Plan shall be construed to mean
that an Award which does not satisfy the requirements for Qualified
Performance-Based Compensation does not constitute performance-based
compensation for other purposes, including the purposes of Code Section 409A.

 

2.38         “Performance Measures” shall mean measures as specified in
Section 13.6.4 on which the performance goal or goals under Performance-Based
Awards are based and which are approved by the Company’s stockholders pursuant
to, and to the extent required by, the Plan in order to qualify such
Performance-Based Awards as Performance-Based Compensation.

 

2.39         “Performance Period” shall mean the period of time, up to ten (10)
years, during or over which the performance goals under Performance-Based Awards
must be met in order to determine the degree of payout and/or vesting with
respect to any such Performance-Based Awards.

 

 5 

 

 

2.40         “Performance Shares” shall mean a Performance-Based Award
representing a right or other interest that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to
Stock, made subject to the achievement of performance goals (as provided in
Article 13) over a Performance Period of up to ten (10) years.

 

2.41         “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a trust, or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof; provided that, for purposes of Section 2.13, Person
shall have the meaning set forth in Sections 13(d) and 14(d)(2) of the Exchange
Act.

 

2.42         “Plan” shall mean this American Public Education, Inc. 2017 Omnibus
Incentive Plan, as amended from time to time.

 

2.43         “Prior Plans” shall mean the American Public Education, Inc. 2011
Omnibus Incentive Plan, the American Public Education, Inc. 2007 Omnibus
Incentive Plan, and the American Public Education, Inc. 2002 Stock Incentive
Plan.

 

2.44         “Qualified Performance-Based Compensation” shall have the meaning
set forth in Code Section 162(m).

 

2.45         “Restricted Period” shall mean a period of time established by the
Committee during which an Award of Restricted Stock, Restricted Stock Units, or
Deferred Stock Units is subject to restrictions.

 

2.46         “Restricted Stock” shall mean shares of Stock awarded to a Grantee
pursuant to Article 10.

 

2.47         “Restricted Stock Unit” shall mean a bookkeeping entry representing
the equivalent of one (1) share of Stock awarded to a Grantee pursuant to
Article 10 that may be settled, subject to the terms and conditions of the
applicable Award Agreement, in shares of Stock, cash, or a combination thereof.

 

2.48         “SAR Price” shall mean the per share exercise price of a SAR.

 

2.49         “Securities Act” shall mean the Securities Act of 1933, as amended,
as now in effect or as hereafter amended, and any successor thereto.

 

2.50         “Securities Market” shall mean an established securities market.

 

2.51         “Separation from Service” shall have the meaning set forth in Code
Section 409A.

 

2.52         “Service” shall mean service qualifying a Grantee as a Service
Provider to the Company or an Affiliate. Unless otherwise provided in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be a Service Provider to the Company or an Affiliate. Subject to the
preceding sentence, any determination by the Committee whether a termination of
Service shall have occurred for purposes of the Plan shall be final, binding,
and conclusive. If a Service Provider’s employment or other Service relationship
is with an Affiliate and the applicable entity ceases to be an Affiliate, a
termination of Service shall be deemed to have occurred when such entity ceases
to be an Affiliate unless the Service Provider transfers his or her employment
or other Service relationship to the Company or any other Affiliate.

 

 6 

 

 

2.53         “Service Provider” shall mean (a) an Employee or director of the
Company or an Affiliate, or (b) a consultant or adviser to the Company or an
Affiliate (i) who is a natural person, (ii) who is currently providing bona fide
services to the Company or an Affiliate, and (iii) whose services are not in
connection with the Company’s sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s Capital Stock.

 

2.54         “Service Recipient Stock” shall have the meaning set forth in Code
Section 409A.

 

2.55         “Share Limit” shall have the meaning set forth in Section 4.1.

 

2.56         “Short-Term Deferral Period” shall have the meaning set forth in
Code Section 409A.

 

2.57         “Stock” shall mean common stock, par value $0.01 per share, of the
Company, or any security into which shares of Stock may be changed or for which
shares of Stock may be exchanged as provided in Section 16.1.

 

2.58         “Stock Appreciation Right” or “SAR” shall mean a right granted to a
Grantee pursuant to Article 9.

 

2.59         “Stock Exchange” shall mean the New York Stock Exchange, the NASDAQ
Capital Market, the NASDAQ Global Market, the NASDAQ Global Select Market, or
another established national or regional stock exchange.

 

2.60         “Subsidiary” shall mean any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers,
or other voting members of the governing body of such corporation or
non-corporate entity; provided however, for purposes of Incentive Stock Options,
Subsidiary means any “subsidiary corporation” of the Company within the meaning
of Code Section 424(f). In addition, any other entity may be designated by the
Committee as a Subsidiary, provided that (a) such entity could be considered as
a subsidiary according to generally accepted accounting principles in the United
States of America and (b) in the case of an Award of Options or Stock
Appreciation Rights, such Award would be considered to be granted in respect of
Service Recipient Stock under Code Section 409A.

 

2.61         “Substitute Award” shall mean an Award granted upon assumption of,
or in substitution for, outstanding awards previously granted under a
compensatory plan of the Company, an Affiliate, or a business entity acquired or
to be acquired by the Company or an Affiliate or with which the Company or an
Affiliate has combined or will combine.

 

2.62         “Ten Percent Stockholder” shall mean a natural Person who owns more
than ten percent (10%) of the total combined voting power of all classes of
voting Capital Stock of the Company, the Company’s parent (if any), or any of
the Company’s Subsidiaries. In determining stock ownership, the attribution
rules of Code Section 424(d) shall be applied.

 

2.63         “Unrestricted Stock” shall mean Stock that is free of any
restrictions.

 

2.64         “2011 Plan” shall mean the American Public Education, Inc. 2011
Omnibus Incentive Plan.

 

 7 

 

 

3.ADMINISTRATION OF THE PLAN

 

3.1Committee.

 

3.1.1Powers and Authorities.

 

The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s certificate of incorporation and bylaws and Applicable Laws. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement and shall have
full power and authority to take all such other actions and to make all such
other determinations not inconsistent with the specific terms and provisions of
the Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award, or any Award Agreement. All such actions
and determinations shall be made by (a) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (b) the unanimous consent of the members of the Committee executed in writing
or evidenced by electronic transmission in accordance with the Company’s
certificate of incorporation and bylaws and Applicable Laws. Unless otherwise
expressly determined by the Board, the Committee shall have the authority to
interpret and construe all provisions of the Plan, any Award, and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee shall be final, binding, and conclusive on all Persons, whether or
not expressly provided for in any provision of the Plan, such Award, or such
Award Agreement.

 

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.

 

3.1.2Composition of the Committee.

 

The Committee shall be a committee composed of not fewer than two (2) directors
of the Company designated by the Board to administer the Plan. Each member of
the Committee shall be (a) a Non-Employee Director, (b) an Outside Director, and
(c) an independent director in accordance with the rules of any Stock Exchange
on which the Stock is listed; provided that any action taken by the Committee
shall be valid and effective whether or not members of the Committee at the time
of such action are later determined not to have satisfied the requirements for
membership set forth in this Section 3.1.2 or otherwise provided in any charter
of the Committee. Without limiting the generality of the foregoing, the
Committee may be the Compensation Committee of the Board or a subcommittee
thereof if the Compensation Committee of the Board or such subcommittee
satisfies the foregoing requirements.

 

3.1.3Other Committees.

 

The Board also may appoint one or more committees of the Board, each composed of
one or more directors of the Company who need not be Outside Directors, which
(a) may administer the Plan with respect to Grantees who are not Officers or
directors of the Company, (b) may grant Awards under the Plan to such Grantees,
and (c) may determine all terms of such Awards, in each case, excluding (for the
avoidance of doubt) Performance-Based Awards intending to constitute Qualified
Performance-Based Compensation and subject, if applicable, to the requirements
of Rule 16b-3 under the Exchange Act and the rules of any Stock Exchange or
Securities Market on which the Stock is listed or publicly traded.

 

 8 

 

 

3.1.4Delegation by the Committee.

 

To the extent permitted by Applicable Laws, the Committee may, by resolution,
delegate some or all of its authority with respect to the Plan and Awards to the
President and Chief Executive Officer of the Company and/or any other officer of
the Company designated by the Committee, provided that the Committee may not
delegate its authority hereunder (a) to make Awards to directors of the Company,
(b) to make Awards to Employees who are (i) Officers, (ii) Covered Employees, or
(iii) officers of the Company who are delegated authority by the Committee
pursuant to this Section 3.1.4, or (c) to interpret the Plan, any Award, or any
Award Agreement. Any delegation hereunder will be subject to the restrictions
and limits that the Committee specifies at the time of such delegation or
thereafter. Nothing in the Plan will be construed as obligating the Committee to
delegate authority to any officer of the Company, and the Committee may at any
time rescind the authority delegated to an officer of the Company appointed
hereunder and delegate authority to one or more other officers of the Company.
At all times, an officer of the Company delegated authority pursuant to this
Section 3.1.4 will serve in such capacity at the pleasure of the Committee. Any
action undertaken by any such officer of the Company in accordance with the
Committee’s delegation of authority will have the same force and effect as if
undertaken directly by the Committee, and any reference in the Plan to the
“Committee” will, to the extent consistent with the terms and limitations of
such delegation, be deemed to include a reference to each such officer.

 

3.2Board.

 

The Board, from time to time, may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.

 

3.3Terms of Awards.

 

3.3.1Committee Authority.

 

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

 

(a)          designate Grantees;

 

(b)          determine the type or types of Awards to be made to a Grantee;

 

(c)          determine the number of shares of Stock to be subject to an Award
or to which an Award relates;

 

(d)          establish the terms and conditions of each Award (including the
Option Price, the SAR Price, and the purchase price for applicable Awards; the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award
or the shares of Stock subject thereto; the treatment of an Award in the event
of a Corporate Transaction (subject to applicable agreements); and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options);

 

 9 

 

 

(e)          prescribe the form of each Award Agreement evidencing an Award;

 

(f)          subject to the limitation on repricing in Section 3.4, amend,
modify, or supplement the terms of any outstanding Award, which authority shall
include the authority, in order to effectuate the purposes of the Plan but
without amending the Plan, to make Awards or to modify outstanding Awards made
to eligible natural Persons who are foreign nationals or are natural Persons who
are employed outside the United States to reflect differences in local law, tax
policy, or custom; provided that, notwithstanding the foregoing, no amendment,
modification, or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair such Grantee’s rights under such
Award; and

 

(g)          make Substitute Awards.

 

3.3.2Forfeiture; Recoupment.

 

(a)          The Committee may reserve the right in an Award Agreement to cause
a forfeiture of the gain realized by a Grantee with respect to an Award
thereunder on account of actions taken by, or failed to be taken by, such
Grantee in violation or breach of, or in conflict with, any (a) employment
agreement, (b) non-competition agreement, (c) agreement prohibiting solicitation
of Employees or clients of the Company or an Affiliate, (d) confidentiality
obligation with respect to the Company or an Affiliate, (e) Company or Affiliate
policy or procedure, (f) other agreement, or (g) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement. If the Grantee of an outstanding Award is an Employee of the
Company or an Affiliate and such Grantee’s Service is terminated for Cause, the
Committee may annul such Grantee’s outstanding Award as of the date of the
Grantee’s termination of Service for Cause.

 

(b)          Any Award granted pursuant to the Plan shall be subject to
mandatory repayment by the Grantee to the Company (x) to the extent set forth in
this Plan or an Award Agreement or (y) to the extent the Grantee is, or in the
future becomes, subject to (1) any Company or Affiliate “clawback” or recoupment
policy that is adopted to comply with the requirements of any Applicable Laws,
or (2) any Applicable Laws which impose mandatory recoupment, under
circumstances set forth in such Applicable Laws.

 

3.4No Repricing Without Stockholder Approval.

 

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities, or other property), stock
split, extraordinary dividend, recapitalization, Corporate Transaction,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock, or other securities or similar
transaction), the Company may not: (a) amend the terms of outstanding Options or
SARs to reduce the Option Price or SAR Price, as applicable, of such outstanding
Options or SARs; (b) cancel or assume outstanding Options or SARs in exchange
for or substitution of Options or SARs with an Option Price or SAR Price, as
applicable, that is less than the Option Price or SAR Price, as applicable, of
the original Options or SARs; or (c) cancel or assume outstanding Options or
SARs with an Option Price or SAR Price, as applicable, above the current Fair
Market Value in exchange for cash, Awards, or other securities, in each case,
unless such action (i) is subject to and approved by the Company’s stockholders
or (ii) would not be deemed to be a repricing under the rules of any Stock
Exchange or Securities Market on which the Stock is listed or publicly traded.

 

 10 

 

 

3.5Deferral Arrangement.

 

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Deferred Stock Units and
for restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV);
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A, including, if applicable, with
respect to when a Separation from Service occurs.

 

3.6No Liability.

 

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement. Notwithstanding any provision of the Plan to the contrary,
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee will
be liable to any Grantee or to the estate or beneficiary of any Grantee or to
any other holder of an Award under the Plan by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Code Section
422 or Code Section 409A or by reason of Code Section 4999, or otherwise
asserted with respect to the Award; provided, that this Section 3.6 shall not
affect any of the rights or obligations set forth in an applicable agreement
between the Grantee and the Company or an Affiliate.

 

3.7Registration; Share Certificates.

 

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.

 

4.STOCK SUBJECT TO THE PLAN

 

4.1Number of Shares of Stock Available for Awards.

 

Subject to such additional shares of Stock as shall be available for issuance
under the Plan pursuant to Section 4.2, and subject to adjustment pursuant to
Article 16, the maximum number of shares of Stock reserved for issuance under
the Plan shall be equal to the sum of (i) one million six hundred seventy-five
thousand (1,675,000) shares of Stock, plus (ii) the number of shares of Stock
available for future awards under the 2011 Plan as of the Effective Date, less
the actual number of shares of Stock issued, if any, in excess of the target
number of shares of Stock upon settlement of the outstanding performance-based
deferred stock units under the 2011 Plan, plus (iii) the number of shares of
Stock related to awards outstanding under the Prior Plans as of the Effective
Date that thereafter terminate by expiration or forfeiture, cancellation, or
otherwise without the issuance of such shares of Stock (the “Share Limit”). Such
shares of Stock may be authorized and unissued shares of Stock, treasury shares
of Stock, or any combination of the foregoing, as may be determined from time to
time by the Board or by the Committee. Any of the shares of Stock reserved and
available for issuance under the Plan may be used for any type of Award under
the Plan, and any or all of the shares of Stock reserved for issuance under the
Plan shall be available for issuance pursuant to Incentive Stock Options.

 

 11 

 

 

4.2Adjustments in Authorized Shares of Stock.

 

In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
of another business entity that is a party to such transaction and to grant
Substitute Awards under the Plan for such awards. The Share Limit pursuant to
Section 4.1 may be increased by the number of shares of Stock subject to any
such assumed awards and Substitute Awards. Shares available for issuance under a
stockholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted, if necessary, to reflect such
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock otherwise available for issuance under the Plan,
subject to applicable rules of any Stock Exchange or Securities Market on which
the Stock is listed or publicly traded.

 

4.3Share Usage.

 

(a)          Shares of Stock covered by an Award shall be counted as used as of
the Grant Date for purposes of calculating the number of shares of Stock
available for issuance under Section 4.1.

 

(b)          Any shares of Stock that are subject to Awards other than Options
and SARs, including shares of Stock acquired through dividend reinvestment
pursuant to Article 10, will be counted against the Share Limit as 1.69 shares
of Stock for every one (1) share of Stock subject to the Award; provided, for
Performance Shares, the number of shares of Stock subject to such Award will be
at least equal to the target number of shares issuable under the Performance
Shares as of the Grant Date, but such number shall be adjusted to equal the
actual number of shares issued upon settlement of the Performance Shares to the
extent different from such number of shares. Any shares of Stock that are
subject to Awards of Options and SARs will be counted against the Share Limit as
one (1) share of Stock for every one (1) share of Stock subject to the Award;
provided, the number of shares of Stock subject to an Award of SARs will be
counted against the Share Limit as one (1) share of Stock for every one (1)
share of Stock subject to such Award regardless of the number of shares of Stock
actually issued to settle such SARs upon the exercise of the SARs.

 

(c)          If any shares of Stock covered by an Award under the Plan or any
award outstanding under the Prior Plans as of the Effective Date are not
purchased or are forfeited or expire or otherwise terminates without delivery of
any Stock subject thereto or is settled in cash in lieu of shares, then the
number of shares of Stock with respect to such Award or award shall, to the
extent of any such forfeiture, termination, expiration, or settlement, again be
available for making Awards under the Plan; provided that any shares of Stock
subject to an award granted under the Prior Plans shall be available for
issuance under the Plan in the same amount as such shares were counted against
the share limits set forth in the applicable Prior Plan.

 

(d)          The number of shares of Stock available for issuance under the Plan
will not be increased by the number of shares of Stock (i) tendered, withheld,
or subject to an Award granted under the Plan surrendered in connection with the
purchase of shares of Stock upon exercise of an Option, (ii) that were not
issued upon the net settlement or net exercise of a Stock-settled SAR granted
under the Plan, (iii) deducted or delivered from payment of an Award granted
under the Plan in connection with the Company’s tax withholding obligations as
provided in Section 18.3, or (iv) purchased by the Company with proceeds from
Option exercises.

 

 12 

 

 

5.TERM; AMENDMENT AND TERMINATION

 

5.1Term.

 

The Plan shall become effective as of the Effective Date. Following the
Effective Date, no awards shall be made under the Prior Plans. Notwithstanding
the foregoing, shares of Stock reserved under the Prior Plans to settle awards,
including performance-based awards, which are made under the Prior Plans prior
to the Effective Date may be issued and delivered following the Effective Date
to settle such awards. The Plan shall terminate on the first to occur of (a) the
day before the tenth (10th) anniversary of the Effective Date, (b) the date
determined in accordance with Section 5.2, and (c) the date determined in
accordance with Section 16.3; provided, however, that Incentive Stock Options
may not be granted under the Plan after the tenth (10th) anniversary of the date
of the Board’s adoption of the Plan. Upon such termination of the Plan, all
outstanding Awards shall continue to have full force and effect in accordance
with the provisions of the terminated Plan and the applicable Award Agreement
(or other documents evidencing such Awards).

 

5.2Amendment, Suspension, and Termination.

 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair the rights or obligations under any such Award.
The effectiveness of any amendment to the Plan shall be contingent on approval
of such amendment by the Company’s stockholders to the extent provided by the
Board or required by Applicable Laws; provided that no amendment shall be made
to the no-repricing provisions of Section 3.4, the Option pricing provisions of
Section 8.1, or the SAR pricing provisions of Section 9.1 without the approval
of the Company’s stockholders.

 

6.AWARD ELIGIBILITY AND LIMITATIONS

 

6.1Eligible Grantees.

 

Subject to this Article 6, Awards may be made under the Plan to any Service
Provider, as the Committee shall determine and designate from time to time.

 

6.2Limitation on Shares of Stock Subject to Awards and Cash Awards.

 

During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, but subject to adjustment as
provided in Article 16:

 

(a)          The maximum number of shares of Stock that may be granted under the
Plan, pursuant to Options or SARs, in a calendar year to any Person eligible for
an Award under Section 6.1, other than a Non-Employee Director of the Company,
is two hundred seventy-five thousand (275,000) shares.

 

(b)          The maximum number of shares of Stock that may be granted under the
Plan, pursuant to Awards other than Options or SARs that are Stock-denominated
and are either Stock- or cash-settled, in a calendar year to any Person eligible
for an Award under Section 6.1, other than a Non-Employee Director of the
Company, is two hundred seventy-five thousand (275,000) shares.

 

 13 

 

 

(c)          The maximum amount that may be paid as a cash-denominated
Performance-Based Award (whether or not cash-settled) for a Performance Period
of twelve (12) months or less to any Person eligible for an Award under
Section 6.1 shall be two million dollars ($2,000,000), and the maximum amount
that may be paid as a cash-denominated Performance-Based Award (whether or not
cash-settled) for a Performance Period of greater than twelve (12) months to any
Person eligible for an Award under Section 6.1 shall be three million dollars
($3,000,000).

 

(d)          The maximum total compensation (including cash payments and the
aggregate Grant Date Fair Market Value of shares of Stock that may be granted
under the Plan) that may be paid to or granted in a calendar year to a
Non-Employee Director of the Company is five hundred thousand dollars
($500,000); provided, however, that the foregoing limitation shall not apply to
the extent that a Non-Employee Director has been or becomes an employee of the
Company during the calendar year.

 

6.3Stand-Alone, Additional, Tandem, and Substitute Awards.

 

Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate. Such
additional, tandem, exchange, or Substitute Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such exchange or Substitute
Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash payments under other plans of the Company or an
Affiliate. Notwithstanding Section 8.1 and Section 9.1, but subject to
Section 3.4, the Option Price of an Option or the SAR Price of a SAR that is a
Substitute Award may be less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the original Grant Date; provided that such Option
Price or SAR Price is determined in accordance with the principles of Code
Section 424 for any Incentive Stock Option and consistent with Code Section 409A
for any other Option or SAR.

 

7.AWARD AGREEMENT

 

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements utilized under the Plan from time to time or
at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Nonqualified Stock Options
or Incentive Stock Options, and, in the absence of such specification, such
Options shall be deemed to constitute Nonqualified Stock Options. In the event
of any inconsistency between the Plan and an Award Agreement, the provisions of
the Plan shall control.

 

 14 

 

 

8.TERMS AND CONDITIONS OF OPTIONS

 

8.1Option Price.

 

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date; provided that, in the event that a
Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of one (1) share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of one (1) share of Stock.

 

8.2Vesting and Exercisability.

 

Subject to Sections 8.3 and 16.3, each Option granted under the Plan shall
become vested and/or exercisable at such times and under such conditions as
shall be determined by the Committee and stated in the Award Agreement, in
another agreement with the Grantee, or otherwise in writing; provided that no
Option shall be granted to Grantees who are entitled to overtime under
Applicable Laws that will vest or be exercisable within a six (6)-month period
starting on the Grant Date.

 

8.3Term.

 

(a)          Each Option granted under the Plan shall terminate, and all rights
to purchase shares of Stock thereunder shall cease, on the day before the tenth
(10th) anniversary of the Grant Date of such Option, or under such circumstances
and on such date prior thereto as is set forth in the Plan or as may be fixed by
the Committee and stated in the Award Agreement relating to such Option;
provided that, in the event that the Grantee is a Ten Percent Stockholder, an
Option granted to such Grantee that is intended to be an Incentive Stock Option
shall not be exercisable after the fifth (5th) anniversary of the Grant Date of
such Option; and provided, further, that, to the extent deemed necessary or
appropriate by the Committee to reflect differences in local law, tax policy, or
custom with respect to any Option granted to a Grantee who is a foreign national
or is a natural Person who is employed outside the United States, such Option
may terminate, and all rights to purchase shares of Stock thereunder may cease,
upon the expiration of a period longer than ten (10) years from the Grant Date
of such Option as the Committee shall determine.

 

(b)          If on the day preceding the date on which a Grantee’s Option would
otherwise terminate, the aggregate Fair Market Value of shares of Stock
underlying the Option is greater than the aggregate Option Price of such Option,
the Company shall, prior to the termination of such Option and without any
action being taken on the part of the Grantee, consider such Option to have been
exercised by the Grantee. The Company shall deduct from the shares of Stock
deliverable to the Grantee upon such exercise the number of shares of Stock
necessary to satisfy payment of the Option Price and all withholding
obligations.

 

8.4Termination of Service.

 

Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee’s Service. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.

 

 15 

 

 

8.5Limitations on Exercise of Option.

 

Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Article 16 which results in the termination of such Option.

 

8.6Method of Exercise.

 

Subject to the terms of Article 14 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised, plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

 

8.7Rights of Holders of Options.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising an Option shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s stockholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
Person. Except as provided in Article 16, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.

 

8.8Delivery of Stock.

 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.7.

 

8.9Transferability of Options.

 

Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
such Option. Except as provided in Section 8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

 

 16 

 

 

8.10Family Transfers.

 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10, a transfer “not for value” is a transfer which is (a) a gift,
(b) a transfer under a domestic relations order in settlement of marital
property rights, or (c) unless Applicable Laws do not permit such transfer, a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (and/or the Grantee) in exchange for an
interest in such entity. Following a transfer under this Section 8.10, any such
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to such transfer. Subsequent transfers of
transferred Options shall be prohibited except to Family Members of the original
Grantee in accordance with this Section 8.10 or by will or the laws of descent
and distribution. The provisions of Section 8.4 relating to termination of
Service shall continue to be applied with respect to the original Grantee of the
Option, following which such Option shall be exercisable by the transferee only
to the extent, and for the periods specified, in Section 8.4.

 

8.11Limitations on Incentive Stock Options.

 

An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement, and (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed one hundred thousand dollars ($100,000). Except to
the extent provided in the regulations under Code Section 422, this limitation
shall be applied by taking Options into account in the order in which they were
granted.

 

8.12Notice of Disqualifying Disposition.

 

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition immediately but in no event
later than ten (10) days thereafter.

 

9.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

9.1Right to Payment and SAR Price.

 

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one (1) share of
Stock on the date of exercise, over (b) the SAR Price as determined by the
Committee. The Award Agreement for a SAR shall specify the SAR Price, which
shall be no less than the Fair Market Value of one (1) share of Stock on the
Grant Date of such SAR. SARs may be granted in tandem with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in combination with all or any part of any other Award, or without
regard to any Option or other Award; provided that a SAR that is granted in
tandem with all or part of an Option will have the same term, and expire at the
same time, as the related Option; provided, further, that a SAR that is granted
subsequent to the Grant Date of a related Option must have a SAR Price that is
no less than the Fair Market Value of one (1) share of Stock on the Grant Date
of such SAR.

 

 17 

 

 

9.2Other Terms.

 

Subject to Sections 9.3 and 16.3, the Committee shall determine, on the Grant
Date or thereafter, the time or times at which, and the circumstances under
which, a SAR may be exercised in whole or in part (including based on
achievement of performance goals and/or future Service requirements); the time
or times at which SARs shall cease to be or become exercisable following
termination of Service or upon other conditions; the method of exercise, method
of settlement, form of consideration payable in settlement, method by or forms
in which shares of Stock shall be delivered or deemed to be delivered to
Grantees, whether or not a SAR shall be granted in tandem or in combination with
any other Award; and any and all other terms and conditions of any SAR; provided
that no SARs shall be granted to Grantees who are entitled to overtime under
Applicable Laws that will vest or be exercisable within a six (6)-month period
starting on the Grant Date.

 

9.3Term.

 

(a)          Each SAR granted under the Plan shall terminate, and all rights
thereunder shall cease, on the day before the tenth (10th) anniversary of the
Grant Date of such SAR or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Agreement relating to such SAR.

 

(b)          If on the day preceding the date on which a Grantee’s SAR would
otherwise terminate, the aggregate Fair Market Value of shares of Stock
underlying the SAR is greater than the aggregate SAR Price of such SAR, the
Company shall, prior to the termination of such SAR and without any action being
taken on the part of the Grantee, consider such SAR to have been exercised by
the Grantee. The Company shall deduct from the shares of Stock deliverable to
the Grantee upon such exercise the number of shares of Stock necessary to
satisfy payment of the SAR Price and all withholding obligations.

 

9.4Rights of Holders of SARs.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising a SAR shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock underlying such
SAR, to direct the voting of the shares of Stock underlying such SAR, or to
receive notice of any meeting of the Company’s stockholders) until the shares of
Stock underlying such SAR, if any, are issued to such Grantee or other Person.
Except as provided in Article 16, no adjustment shall be made for dividends,
distributions, or other rights with respect to any shares of Stock underlying a
SAR for which the record date is prior to the date of issuance of such shares of
Stock, if any.

 

9.5Transferability of SARs.

 

Except as provided in Section 9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.6, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

 

 18 

 

 

9.6Family Transfers.

 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a SAR to
any Family Member. For the purpose of this Section 9.6, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights, or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 9.6, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer. Subsequent transfers of transferred SARs shall be prohibited
except to Family Members of the original Grantee in accordance with this
Section 9.6 or by will or the laws of descent and distribution.

 

10.TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND
DEFERRED STOCK UNITS

 

10.1Grant of Restricted Stock, Restricted Stock Units, and Deferred Stock Units.

 

Awards of Restricted Stock, Restricted Stock Units, and Deferred Stock Units may
be made for consideration or for no consideration, other than the par value of
the shares of Stock, which shall be deemed paid by past Service or, if so
provided in the related Award Agreement or a separate agreement, the promise by
the Grantee to perform future Service to the Company or an Affiliate.

 

10.2Restrictions.

 

Subject to Sections 16.3 and 18.10, at the time a grant of Restricted Stock,
Restricted Stock Units, or Deferred Stock Units is made, the Committee may, in
its sole discretion, (a) establish a Restricted Period applicable to such
Restricted Stock, Restricted Stock Units, or Deferred Stock Units and
(b) prescribe restrictions in addition to or other than the expiration of the
Restricted Period, including the achievement of corporate or individual
performance goals, which may be applicable to all or any portion of such
Restricted Stock, Restricted Stock Units, or Deferred Stock Units as provided in
Article 13. Awards of Restricted Stock, Restricted Stock Units, and Deferred
Stock Units may not be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Awards.

 

10.3Registration; Restricted Stock Certificates.

 

Pursuant to Section 3.7, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement. Subject to Section 3.7 and the immediately following
sentence, the Company may issue, in the name of each Grantee to whom Restricted
Stock has been granted, certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date of such Restricted Stock. The Committee may provide in an Award
Agreement with respect to an Award of Restricted Stock that either (a) the
Secretary of the Company shall hold such certificates for such Grantee’s benefit
until such time as such shares of Restricted Stock are forfeited to the Company
or the restrictions applicable thereto lapse and such Grantee shall deliver a
stock power to the Company with respect to each certificate, or (b) such
certificates shall be delivered to such Grantee, provided that such certificates
shall bear legends that comply with Applicable Laws and make appropriate
reference to the restrictions imposed on such Award of Restricted Stock under
the Plan and such Award Agreement.

 

 19 

 

 

10.4Rights of Holders of Restricted Stock.

 

Unless the Committee provides otherwise in an Award Agreement and subject to the
restrictions set forth in the Plan, any applicable Company program, and the
applicable Award Agreement, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividend
payments or distributions declared or paid with respect to such shares of
Restricted Stock. The Committee may provide in an Award Agreement evidencing a
grant of Restricted Stock that (a) any cash dividend payments or distributions
paid on Restricted Stock shall be reinvested in shares of Stock, which may or
may not be subject to the same vesting conditions and restrictions as applicable
to such underlying shares of Restricted Stock or (b) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock. Notwithstanding the foregoing, cash
dividends declared or paid on shares of Restricted Stock shall not vest or
become payable unless and until the shares of Restricted Stock to which the
dividends apply become vested and nonforfeitable. All stock dividend payments or
distributions, if any, received by a Grantee with respect to shares of
Restricted Stock as a result of any stock split, stock dividend, combination of
stock, or other similar transaction shall be subject to the same vesting
conditions and restrictions as applicable to such underlying shares of
Restricted Stock.

 

10.5Rights of Holders of Restricted Stock Units and Deferred Stock Units.

 

10.5.1Voting and Dividend Rights.

 

Holders of Restricted Stock Units and Deferred Stock Units shall have no rights
as stockholders of the Company (for example, the right to receive dividend
payments or distributions attributable to the shares of Stock underlying such
Restricted Stock Units and Deferred Stock Units, to direct the voting of the
shares of Stock underlying such Restricted Stock Units and Deferred Stock Units,
or to receive notice of any meeting of the Company’s stockholders); provided,
however, that the Committee may provide in an Award Agreement evidencing a grant
of Restricted Stock Units or Deferred Stock Units that the holder of such
Restricted Stock Units or Deferred Stock Units shall be entitled to receive
Dividend Equivalent Rights in accordance with Section 12.1.

 

10.5.2Creditor’s Rights.

 

A holder of Restricted Stock Units or Deferred Stock Units shall have no rights
other than those of a general unsecured creditor of the Company. Restricted
Stock Units and Deferred Stock Units represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award Agreement.

 

10.6Termination of Service.

 

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, but prior to termination of Grantee’s Service, upon the termination
of such Grantee’s Service, any Restricted Stock, Restricted Stock Units, or
Deferred Stock Units held by such Grantee that have not vested, or with respect
to which all applicable restrictions and conditions have not lapsed, shall
immediately be deemed forfeited. Upon forfeiture of such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units, the Grantee thereof shall have
no further rights with respect thereto, including any right to vote such
Restricted Stock or any right to receive dividends or Dividend Equivalent
Rights, as applicable, with respect to such Restricted Stock, Restricted Stock
Units, or Deferred Stock Units.

 

 20 

 

 

10.7Purchase of Restricted Stock.

 

The Grantee of an Award of Restricted Stock shall be required, to the extent
required by Applicable Laws, to purchase such Restricted Stock from the Company
at a purchase price equal to the greater of (x) the aggregate par value of the
shares of Stock represented by such Restricted Stock or (y) the purchase price,
if any, specified in the Award Agreement relating to such Restricted Stock. Such
purchase price shall be payable in a form provided in Article 14 or, in the sole
discretion of the Committee, in consideration for Service rendered or to be
rendered by the Grantee to the Company or an Affiliate.

 

10.8Delivery of Shares of Stock.

 

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including, without
limitation, any performance goals or delayed delivery period, the restrictions
applicable to Restricted Stock, Restricted Stock Units, or Deferred Stock Units
settled in shares of Stock shall lapse, and, unless otherwise provided in the
applicable Award Agreement, a book-entry or direct registration (including
transaction advices) or a certificate evidencing ownership of such shares of
Stock shall, consistent with Section 3.7, be issued, free of all such
restrictions, to the Grantee thereof or such Grantee’s beneficiary or estate, as
the case may be. Neither the Grantee, nor the Grantee’s beneficiary or estate,
shall have any further rights with regard to a Restricted Stock Unit or Deferred
Stock Unit once the shares of Stock represented by such Restricted Stock Unit or
Deferred Stock Unit have been delivered in accordance with this Section 10.8.

 

11.TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS

 

11.1Unrestricted Stock Awards.

 

The Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price as shall be determined by
the Committee) an Award to any Grantee pursuant to which such Grantee may
receive shares of Unrestricted Stock under the Plan. Awards of Unrestricted
Stock may be granted or sold to any Grantee as provided in the immediately
preceding sentence in respect of Service rendered or, if so provided in the
related Award Agreement or a separate agreement, to be rendered by the Grantee
to the Company or an Affiliate or other valid consideration, in lieu of or in
addition to any cash compensation due to such Grantee.

 

11.2Other Equity-Based Awards.

 

The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value, and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards on the Grant Date or thereafter. Unless
the Committee provides otherwise in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
but prior to termination of Grantee’s Service, upon the termination of a
Grantee’s Service, any Other Equity-Based Awards held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited. Upon forfeiture of any
Other Equity-Based Award, the Grantee thereof shall have no further rights with
respect to such Other Equity-Based Award.

 

 21 

 

 

12.TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 

12.1Dividend Equivalent Rights.

 

A Dividend Equivalent Right may be granted hereunder, provided that no Dividend
Equivalent Rights may be granted in connection with, or related to, an Award of
Options or SARs. The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Agreement therefor. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently (with or without
being subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional shares of Stock or Awards, which may thereafter accrue
additional Dividend Equivalent Rights (with or without being subject to
forfeiture or a repayment obligation). Any such reinvestment shall be at the
Fair Market Value thereof on the date of such reinvestment. Dividend Equivalent
Rights may be settled in cash, shares of Stock, or a combination thereof, in a
single installment or in multiple installments, all as determined in the sole
discretion of the Committee. A Dividend Equivalent Right granted as a component
of another Award may (a) provide that such Dividend Equivalent Right shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other Award and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award or (b)
contain terms and conditions which are different from the terms and conditions
of such other Award, provided that notwithstanding the foregoing Dividend
Equivalent Rights granted as a component of another Award shall not vest or
become payable unless and until the Award to which the Dividend Equivalent
Rights correspond become vested and settled.

 

12.2Termination of Service.

 

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon such Grantee’s termination of Service for any
reason.

 

13.TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

 

13.1Grant of Performance-Based Awards.

 

Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards in such amounts and upon
such terms as the Committee shall determine.

 

13.2Value of Performance-Based Awards.

 

Each grant of a Performance-Based Award shall have an initial cash value or an
actual or target number of shares of Stock that is established by the Committee
as of the Grant Date. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are achieved, shall
determine the value and/or number of shares of Stock subject to a
Performance-Based Award that will be paid out to the Grantee thereof.

 

 22 

 

 

13.3Earning of Performance-Based Awards.

 

Subject to the terms of the Plan, in particular Section 13.6.3, after the
applicable Performance Period has ended, the Grantee of a Performance-Based
Award shall be entitled to receive a payout of the value earned under such
Performance-Based Award by such Grantee over such Performance Period.

 

13.4Form and Timing of Payment of Performance-Based Awards.

 

Payment of the value earned under Performance-Based Awards shall be made, as
determined by the Committee, in the form, at the time, and in the manner
described in the applicable Award Agreement. Subject to the terms of the Plan,
the Committee, in its sole discretion, (i) may pay the value earned under
Performance-Based Awards in the form of cash, shares of Stock, other Awards, or
a combination thereof, including shares of Stock and/or Awards that are subject
to any restrictions deemed appropriate by the Committee, and (ii) shall pay the
value earned under Performance-Based Awards at the close of the applicable
Performance Period, or as soon as reasonably practicable after the Committee has
determined that the performance goal or goals relating thereto have been
achieved; provided that, unless specifically provided in the Award Agreement for
such Performance-Based Awards, such payment shall occur no later than the
fifteenth (15th) day of the third (3rd) month following the end of the calendar
year in which such Performance Period ends.

 

13.5Performance Conditions.

 

The right of a Grantee to exercise or to receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) shall be exercised by the
Committee and not by the Board.

 

13.6Performance-Based Awards Granted to Designated Covered Employees.

 

If and to the extent that the Committee determines that a Performance-Based
Award to be granted to a Grantee should constitute Qualified Performance-Based
Compensation for purposes of Code Section 162(m), the grant, exercise, and/or
settlement of such Performance-Based Award shall be contingent upon achievement
of pre-established performance goals and other terms set forth in this
Section 13.6.

 

13.6.1Performance Goals Generally.

 

The performance goals for Performance-Based Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 13.6. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that such Awards shall be granted, exercised, and/or settled upon achievement of
any single performance goal or of two (2) or more performance goals. Performance
goals may differ for Performance-Based Awards granted to any one Grantee or to
different Grantees.

 

 23 

 

 

13.6.2Timing For Establishing Performance Goals.

 

Performance goals for any Performance-Based Award shall be established not later
than the earlier of (a) ninety (90) days after the beginning of any Performance
Period applicable to such Performance-Based Award, and (b) the date on which
twenty-five percent (25%) of any Performance Period applicable to such
Performance-Based Award has expired, or at such other date as may be required or
permitted for compensation payable to a Covered Employee to constitute
Performance-Based Compensation.

 

13.6.3Payment of Awards; Other Terms.

 

Payment of Performance-Based Awards shall be in cash, shares of Stock, other
Awards, or a combination thereof, including shares of Stock and/or Awards that
are subject to any restrictions deemed appropriate by the Committee, in each
case as determined in the sole discretion of the Committee. The Committee may,
in its sole discretion, reduce the amount of a payment otherwise to be made in
connection with such Performance-Based Awards. The Committee shall specify the
circumstances in which such Performance-Based Awards shall be paid or forfeited
in the event of termination of Service by the Grantee prior to the end of a
Performance Period or settlement of such Performance-Based Awards. In the event
payment of the Performance-Based Award is made in the form of another Award
subject to Service-based vesting, the Committee shall specify the circumstances
in which the payment Award will be paid or forfeited in the event of a
termination of Service.

 

13.6.4Performance Measures.

 

The performance goals upon which the vesting or payment of a Performance-Based
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned shall be limited to the following Performance
Measures, with or without adjustment (including pro forma adjustments):

 

(a)          total stockholder return;

 

(b)          such total stockholder return as compared to total return (on a
comparable basis) of a publicly available index such as, but not limited to, the
Standard & Poor’s 500 Stock Index

 

(c)          net income;

 

(d)          pretax earnings;

 

(e)          earnings before interest, taxes, depreciation, and/or amortization
as adjusted to exclude any one or more of the following:

 

•stock-based compensation expense;

 

•income from discontinued operations;

 

•gain on cancellation of debt;

 

•debt extinguishment and related costs;

 

 24 

 

 

•restructuring, separation, and/or integration charges and costs;

 

•reorganization and/or recapitalization charges and costs;

 

•impairment charges;

 

•merger-related events;

 

•gain or loss related to investments;

 

•sales and use tax settlements; and

 

•gain on non-monetary transactions;

 

(f)pretax operating earnings after interest expense and before bonuses, service
fees, and extraordinary or special items;

  

(g)operating margin;

  

(h)earnings per share;

  

(i)return measures, including return on assets, capital, investment, equity,
sales, or revenue;

 

(j)cash flow, including operating cash flow, free cash flow, levered free cash
flow, cash flow return on equity, and cash flow return on investment;

 

(k)operating earnings;

  

(l)working capital;

  

(m)ratio of debt to stockholders’ equity;

  

(n)revenue;

  

(o)demonstrated sound financial, budgeting and operational practices;

  

(p)changes to processes, systems, technology, and reporting models;

  

(q)student academic performance;

  

(r)improvements to student services;

  

(s)student satisfaction surveys or measures;

  

(t)quality measures, including ranking of the Company by third parties;

  

(u)acquisitions, divestitures, or new program developments;

  

(v)improvements to academic rigor, faculty qualifications, and curriculum
development;

 

 25 

 

 

(w)          performance with respect to regulatory requirements, including
compliance with those promulgated by the Department of Education;

 

(x)          regulatory approvals to operate in new states;

 

(y)          maintaining regional accreditation;

 

(z)          maintaining or obtaining specialized accreditations; and

 

(aa)         any combination of the foregoing business criteria.

 

Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company, its Subsidiaries, and other
Affiliates as a whole, (ii) the Company, any Subsidiary, any other Affiliate, or
any combination thereof, or (iii) any one or more business units or operating
segments of the Company, any Subsidiary, and/or any other Affiliate, in each
case as the Committee, in its sole discretion, deems appropriate and (b) may be
compared to the performance of one or more other companies or one or more
published or special indices designated or approved by the Committee for such
comparison, as the Committee, in its sole discretion, deems appropriate. In
addition, the Committee, in its sole discretion, may select performance under
the Performance Measure specified in clause (h) above for comparison to
performance under one or more stock market indices designated or approved by the
Committee. The Committee shall also have the authority to provide for
accelerated vesting of any Performance-Based Award based on the achievement of
performance goals pursuant to the Performance Measures specified in this
Article 13.

 

13.6.5Evaluation of Performance.

 

The Committee may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs; (b) litigation or claims,
judgments, or settlements; (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (d) any
reorganization or restructuring events or programs; (e) extraordinary, non-core,
non-operating, or non-recurring items and items that are either of an unusual
nature or of a type that indicates infrequency of occurrence as a separate
component of income from continuing operations; (f) acquisitions or
divestitures; (g) foreign exchange gains and losses; (h) impact of shares of
Stock purchased through share repurchase programs; (i) tax valuation allowance
reversals; (j) impairment expense; and (k) environmental expense. To the extent
such inclusions or exclusions affect Awards to Covered Employees that are
intended to qualify as Performance-Based Compensation, such inclusions or
exclusions shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.

 

13.6.6Adjustment of Performance-Based Compensation.

 

The Committee shall have the sole discretion to adjust Awards that are intended
to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.

 

 26 

 

 

13.6.7Committee Discretion.

 

In the event that Applicable Laws change to permit Committee discretion to alter
the governing Performance Measures without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code
Section 162(m). In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 13.6.4.

 

13.6.8Status of Awards Under Code Section 162(m).

 

It is the intent of the Company that Performance-Based Awards under Section 13.6
granted to Grantees who are designated by the Committee as likely to be Covered
Employees shall, if so designated by the Committee, constitute Qualified
Performance-Based Compensation. Accordingly, the terms of Section 13.6,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m). If any
provision of the Plan, the applicable Award Agreement, or any other agreement
relating to any such Performance-Based Award does not comply or is inconsistent
with the requirements of Code Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.

 

14.FORMS OF PAYMENT

 

14.1General Rule.

 

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock shall
be made in cash or in cash equivalents acceptable to the Company.

 

14.2Surrender of Shares of Stock.

 

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock may be made all or in part
through the tender or attestation to the Company of shares of Stock, which shall
be valued, for purposes of determining the extent to which such Option Price or
purchase price has been paid thereby, at their Fair Market Value on the date of
such tender or attestation.

 

14.3Cashless Exercise.

 

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and/or any withholding taxes described in Section 18.3.

 

 27 

 

 

14.4Other Forms of Payment.

 

To the extent that the applicable Award Agreement so provides and/or unless
otherwise specified in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option or the purchase
price, if any, for Restricted Stock may be made in any other form that is
consistent with Applicable Laws, including (a) with respect to Restricted Stock
only, Service rendered or to be rendered by the Grantee thereof to the Company
or an Affiliate and (b) with the consent of the Company, by withholding the
number of shares of Stock that would otherwise vest or be issuable in an amount
equal in value to the Option Price or purchase price and/or the required tax
withholding amount.

 

15.REQUIREMENTS OF LAW

 

15.1General.

 

The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option, a SAR, or
otherwise, if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company, an Affiliate, or any other
Person of any provision of the Company’s certificate of incorporation or bylaws
or of Applicable Laws, including any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares of Stock subject to an
Award upon any Stock Exchange or Securities Market or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, sale, issuance, or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, sold, or issued to the
Grantee or any other Person under such Award, whether pursuant to the exercise
of an Option, a SAR, or otherwise, unless such listing, registration, or
qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award. Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act. Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive. The Company may register, but
shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws. As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

 

 28 

 

 

15.2Rule 16b-3.

 

During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, it is the intention of the
Company that Awards pursuant to the Plan and the exercise of Options and SARs
granted hereunder that would otherwise be subject to Section 16(b) of the
Exchange Act shall qualify for the exemption provided by Rule 16b-3 under the
Exchange Act. To the extent that any provision of the Plan or action by the
Committee does not comply with the requirements of such Rule 16b-3, such
provision or action shall be deemed inoperative with respect to such Awards to
the extent permitted by Applicable Laws and deemed advisable by the Committee
and shall not affect the validity of the Plan. In the event that such Rule 16b-3
is revised or replaced, the Committee may exercise its discretion to modify the
Plan in any respect necessary or advisable in its judgment to satisfy the
requirements of, or to permit the Company to avail itself of the benefits of,
the revised exemption or its replacement.

 

16.EFFECT OF CHANGES IN CAPITALIZATION

 

16.1Changes in Stock.

 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of Capital Stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of Capital Stock for which grants
of Options and other Awards may be made under the Plan, including the Share
Limit set forth in Section 4.1 and the individual share limitations set forth in
Section 6.2, shall be adjusted proportionately and accordingly by the Committee.
In addition, the number and kind of shares of Capital Stock for which Awards are
outstanding shall be adjusted proportionately and accordingly by the Committee
so that the proportionate interest of the Grantee therein immediately following
such event shall, to the extent practicable, be the same as immediately before
such event. Any such adjustment in outstanding Options or SARs shall not change
the aggregate Option Price or SAR Price payable with respect to shares that are
subject to the unexercised portion of such outstanding Options or SARs, as
applicable, but shall include a corresponding proportionate adjustment in the
per share Option Price or SAR Price, as the case may be. The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration. Notwithstanding the foregoing,
in the event of any distribution to the Company’s stockholders of securities of
any other entity or other assets (including an extraordinary dividend, but
excluding a non-extraordinary dividend, declared and paid by the Company)
without receipt of consideration by the Company, the Board or the Committee
constituted pursuant to Section 3.1.2 shall, in such manner as the Board or the
Committee deems appropriate, adjust (a) the number and kind of shares of Capital
Stock subject to outstanding Awards and/or (b) the aggregate and per share
Option Price of outstanding Options and the aggregate and per share SAR Price of
outstanding SARs as required to reflect such distribution.

 

16.2Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Corporate Transaction.

 

Subject to Section 16.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Corporate Transaction, any Award
theretofore granted pursuant to the Plan shall pertain to and apply to the
Capital Stock to which a holder of the number of shares of Stock subject to such
Award would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment of the
per share Option Price or SAR Price of any outstanding Option or SAR so that the
aggregate Option Price or SAR Price thereafter shall be the same as the
aggregate Option Price or SAR Price of the shares of Stock remaining subject to
the Option or SAR as in effect immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement, in
another agreement with the Grantee, or as otherwise set forth in writing, any
restrictions applicable to such Award shall apply as well to any replacement
shares of Capital Stock subject to such Award, or received by the Grantee, as a
result of such reorganization, merger, or consolidation. In the event of any
reorganization, merger, or consolidation of the Company referred to in this
Section 16.2, Performance-Based Awards shall be adjusted (including any
adjustment to the Performance Measures applicable to such Awards deemed
appropriate by the Committee) so as to apply to the Capital Stock that a holder
of the number of shares of Stock subject to the Performance-Based Awards would
have been entitled to receive immediately following such reorganization, merger,
or consolidation.

 

 29 

 

 

16.3Corporate Transaction in which Awards are not Assumed.

 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Corporate Transaction in which outstanding Awards are not being
assumed, continued, or substituted for, the following provisions shall apply to
such Award, to the extent not assumed, continued, or substituted for:

 

(a)          Immediately prior to the occurrence of such Corporate Transaction,
in each case with the exception of Performance-Based Awards, all outstanding
shares of Restricted Stock, and all Restricted Stock Units, Deferred Stock
Units, and Dividend Equivalent Rights shall be deemed to have vested, and all
shares of Stock and/or cash subject to such Awards shall be delivered; and
either or both of the following two (2) actions shall be taken:

 

(i)          At least fifteen (15) days prior to the scheduled consummation of
such Corporate Transaction, all Options and SARs outstanding hereunder shall
become immediately exercisable and shall remain exercisable for a period of
fifteen (15) days. Any exercise of an Option or SAR during this fifteen (15)-day
period shall be conditioned upon the consummation of the applicable Corporate
Transaction and shall be effective only immediately before the consummation
thereof, and upon consummation of such Corporate Transaction, the Plan and all
outstanding but unexercised Options and SARs shall terminate, with or without
consideration (including, without limitation, consideration in accordance with
clause (ii) below) as determined by the Committee in its sole discretion. The
Committee shall send notice of an event that shall result in such a termination
to all Persons who hold Options and SARs not later than the time at which the
Company gives notice thereof to its stockholders.

 

and/or

 

(ii)         The Committee may elect, in its sole discretion, to cancel any
outstanding Awards of Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, and/or Dividend Equivalent Rights and pay or deliver, or
cause to be paid or delivered, to the holder thereof an amount in cash or
Capital Stock having a value (as determined by the Committee acting in good
faith), in the case of Restricted Stock, Restricted Stock Units, Deferred Stock
Units, and Dividend Equivalent Rights (for shares of Stock subject thereto),
equal to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Corporate Transaction and, in the case of Options or SARs,
equal to the product of the number of shares of Stock subject to such Options or
SARs multiplied by the amount, if any, by which (x) the formula or fixed price
per share paid to holders of shares of Stock pursuant to such transaction
exceeds (y) the Option Price or SAR Price applicable to such Options or SARs.

 

 30 

 

 

(b)          For Performance-Based Awards, if less than half of the Performance
Period has lapsed, such Performance-Based Awards shall be treated as though
target performance has been achieved. If at least half of the Performance Period
has lapsed, actual performance to date shall be determined as of a date
reasonably proximal to the date of consummation of the Corporate Transaction as
determined by the Committee, in its sole discretion, and that level of
performance thus determined shall be treated as achieved immediately prior to
occurrence of the Corporate Transaction. For purposes of the preceding sentence,
if, based on the discretion of the Committee, actual performance is not
determinable, the Performance-Based Awards shall be treated as though target
performance has been achieved. After application of this Section 16.3(b), if any
Awards arise from application of this Section 16.3(b), such Awards shall be
settled under the applicable provision of Section 16.3(a).

 

(c)          Other Equity-Based Awards shall be governed by the terms of the
applicable Award Agreement.

 

16.4Corporate Transaction in which Awards are Assumed.

 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Corporate Transaction in which outstanding Awards are being
assumed, continued, or substituted for, the following provisions shall apply to
such Award, to the extent assumed, continued, or substituted for:

 

(a)          The Plan and the Options, SARs, Restricted Stock, Restricted Stock
Units, Deferred Stock Units, Dividend Equivalent Rights, and Other Equity-Based
Awards granted under the Plan shall continue in the manner and under the terms
so provided in the event of any Corporate Transaction to the extent that
provision is made in writing in connection with such Corporate Transaction for
the assumption or continuation of such Options, SARs, Restricted Stock,
Restricted Stock Units, Deferred Stock Units, Dividend Equivalent Rights, and
Other Equity-Based Awards, or for the substitution for such Options, SARs,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Dividend
Equivalent Rights, and Other Equity-Based Awards of new stock options, stock
appreciation rights, restricted stock, restricted stock units, deferred stock
units, dividend equivalent rights, and other equity-based awards relating to the
Capital Stock of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and exercise prices of options and stock
appreciation rights.

 

(b)          In the event a Grantee’s Award is assumed, continued or substituted
upon the consummation of any Corporate Transaction and the Grantee’s employment
is terminated without Cause within one year following the consummation of such
Corporate Transaction, the Grantee’s Award will be fully vested and may be
exercised in full, to the extent applicable, beginning on the date of such
termination and for the one-year period immediately following such termination
or for such longer period as the Committee shall determine.

 

 31 

 

 

16.5Adjustments.

 

Adjustments under this Article 16 related to shares of Stock or other Capital
Stock of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding, and conclusive. No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Committee may provide in the applicable
Award Agreement as of the Grant Date, in another agreement with the Grantee, or
otherwise in writing at any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those provided in Sections
16.1, 16.2, 16.3, and 16.4. This Article 16 shall not limit the Committee’s
ability to provide for alternative treatment of Awards outstanding under the
Plan in the event of a change in control event involving the Company that is not
a Corporate Transaction.

 

16.6No Limitations on Company.

 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity.

 

17.PARACHUTE LIMITATIONS

 

If any Grantee is a Disqualified Individual, then, notwithstanding any other
provision of the Plan or of any Other Agreement to the contrary and
notwithstanding any Benefit Arrangement, any right of the Grantee to any
exercise, vesting, payment, or benefit under the Plan shall be reduced or
eliminated:

 

(a)          to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a Parachute Payment; and

 

(b)          if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under the Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

 

Except as required by Code Section 409A or to the extent that Code Section 409A
permits discretion, the Committee shall have the right, in the Committee’s sole
discretion, to designate those rights, payments, or benefits under the Plan, all
Other Agreements, and all Benefit Arrangements that should be reduced or
eliminated so as to avoid having such rights, payments, or benefits be
considered a Parachute Payment; provided, however, to the extent any payment or
benefit constitutes deferred compensation under Code Section 409A, in order to
comply with Code Section 409A, the Company shall instead accomplish such
reduction by first reducing or eliminating any cash payments (with the payments
to be made furthest in the future being reduced first), then by reducing or
eliminating any accelerated vesting of Performance-Based Awards, then by
reducing or eliminating any accelerated vesting of Options or SARs, then by
reducing or eliminating any accelerated vesting of Restricted Stock, Restricted
Stock Units, or Deferred Stock Units, then by reducing or eliminating any other
remaining Parachute Payments.

 

 32 

 

 

18.GENERAL PROVISIONS

 

18.1Disclaimer of Rights.

 

No provision in the Plan, any Award, or any Award Agreement shall be construed
(a) to confer upon any individual the right to remain in the Service of the
Company or an Affiliate, (b) to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any Person at any time, or (c) to
terminate any Service or other relationship between any Person and the Company
or an Affiliate. In addition, notwithstanding any provision of the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, in another
agreement with the Grantee, or otherwise in writing, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee
thereof, so long as such Grantee continues to provide Service. The obligation of
the Company to pay any benefits pursuant to the Plan shall be interpreted as a
contractual obligation to pay only those amounts provided herein, in the manner
and under the conditions prescribed herein. The Plan and Awards shall in no way
be interpreted to require the Company to transfer any amounts to a third-party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

 

18.2Nonexclusivity of the Plan.

 

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.

 

18.3Withholding Taxes.

 

(a)          The Company or an Affiliate, as the case may be, shall have the
right to deduct from payments of any kind otherwise due to a Grantee any
federal, state, or local taxes of any kind required by Applicable Laws to be
withheld with respect to the vesting of or other lapse of restrictions
applicable to an Award or upon the issuance of any shares of Stock upon the
exercise of an Option or pursuant to any other Award. At the time of such
vesting, lapse, or exercise, the Grantee shall pay in cash to the Company or an
Affiliate, as the case may be, any amount that the Company or such Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation;
provided that if there is a same-day sale of shares of Stock subject to an
Award, the Grantee shall pay such withholding obligation on the day on which
such same-day sale is completed. Subject to the prior approval of the Company or
an Affiliate, which may be withheld by the Company or such Affiliate, as the
case may be, in its sole discretion, the Grantee may elect to satisfy such
withholding obligation, in whole or in part, (a) by causing the Company or such
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(b) by delivering to the Company or such Affiliate shares of Stock already owned
by the Grantee. The shares of Stock so withheld or delivered shall have an
aggregate Fair Market Value equal to such withholding obligation. The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or such Affiliate as of the date on which the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 18.3 may satisfy such Grantee’s withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

 

 33 

 

 

(b)          The maximum number of shares of Stock that may be withheld from any
Award to satisfy any federal, state, or local tax withholding requirements upon
the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock; provided, however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, the Board or the Committee has full
discretion to choose, or to allow a Grantee to elect, to withhold a number of
shares of Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding obligation (but such
withholding may in no event be in excess of the maximum required statutory
withholding amount(s) in such Grantee’s relevant tax jurisdictions).

 

18.4Captions.

 

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

 

18.5Construction.

 

Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”

 

18.6Other Provisions.

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

 

18.7Number and Gender.

 

With respect to words used in the Plan, the singular form shall include the
plural form, and the masculine gender shall include the feminine gender, as the
context requires.

 

18.8Severability.

 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

18.9Governing Law.

 

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

 

 34 

 

 

18.10Section 409A of the Code.

 

(a)          The Plan is intended to comply with Code Section 409A to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
will be interpreted and administered to be in compliance with Code Section 409A.
Any payments described in the Plan that are due within the Short-Term Deferral
Period will not be treated as deferred compensation unless Applicable Laws
require otherwise. Notwithstanding any provision of the Plan to the contrary, to
the extent required to avoid accelerated taxation and tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Grantee’s Separation from Service will instead be paid
on the first payroll date after the six (6)-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier).

 

(b)          Furthermore, notwithstanding anything in the Plan to the contrary,
in the case of an Award that is characterized as deferred compensation under
Code Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Corporate
Transaction, in no event will a Corporate Transaction be deemed to have occurred
for purposes of such settlement and delivery of cash or shares of Stock if the
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder). If an Award
characterized as deferred compensation under Code Section 409A is not settled
and delivered on account of the provision of the preceding sentence, the
settlement and delivery shall occur on the next succeeding settlement and
delivery triggering event that is a permissible triggering event under Code
Section 409A. No provision of this paragraph shall in any way affect the
determination of a Corporate Transaction for purposes of vesting in an Award
that is characterized as deferred compensation under Code Section 409A.

 

(c)          Notwithstanding the foregoing, neither the Company nor the
Committee will have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any Grantee under Code Section 409A, and neither
the Company or an Affiliate nor the Board or the Committee will have any
liability to any Grantee for such tax or penalty.

 

 35 

 